DETAILED ACTION
This is first office action on the merits in response to the application filed on 02/22/2021. 
Claims 1-7 canceled by the applicant in requirement of election of restriction.
Claims 8-20 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group II, claims 8-20 in the reply filed on 02/22/2021 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 8 and 17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/983655 in view of Baruch et al. (US 10628268 B1; hereinafter, "Baruch"). Baruch discloses a system to verify and replica data from local blockchain to a cloud blockchain. It would have been obvious to modify the system of Application No. 15/983655 with the feature of uploading replication to a cloud blockchain to improve data security.

Claim Objections
Claim 18-20 objected to because of the following informalities:  it appears that claims 18-20 should be depend on claim 17 since claims 18-20 is referring to memory device as claimed in claim 17.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maguire (US 7028263 B2; hereinafter, "Maguire"), and further in view of Baruch et al. (US 10628268 B1; hereinafter, "Baruch").
With respect of claim 8 and 17:

a hardware processor; and a memory device storing instructions that when executed by the hardware processor perform operations, the operations comprising. (Referring now to the figures, FIG. 2 shows an exemplary user interface 20 for a wireless device 21 that displays a current electronic message 22 in context with select stored electronic messages 24. The user interface 20 includes a viewing screen 26, a processor 28, a transceiver 30, and a memory device 32. See at least Col 2:19-30, Fig. 2)
receiving a […] command specifying the […] recordation documenting the SMS message. (The message software interface module 34 preferably saves and indexes every electronic message transmitted or received by the wireless device 21. In an alternative embodiment, the message software interface module 34 may give the user the option to choose which messages to save and which to discard. See at least Col 2:31-46)
in response to the receiving of the […] command, querying an electronic database for the SMS message specified by the […] command for the [….] recordation.
the electronic database associating a usage information to historical electronic messages sent and received. (Each stored electronic message 36 preferably includes a message body 38 and both a sender address 40 (the "From" address) and a receiver address 42 (the "To" address). The sender and receiver addresses displayed on the viewing screen 26 in FIG. 2, for example, are in the form of a telephone number which is typical for SMS messages. See at least Col 2: 36-46)
identifying the usage information in the electronic database that is associated with the SMS message specified by the [….] command for the [….] recordation. (In addition to saving and indexing incoming and outgoing messages, the message software interface module 34 filters the stored electronic messages 36 to select messages relating to the current electronic message 22, and displays the current electronic message 22 along with the select messages 26. See at least Col 2: 66-Col 3: 6)
Maguire does not teach the following limitations, however, Baruch teaches:
generating a hash value representing the usage information by hashing […] using an electronic representation of a hashing algorithm. (At block 304, production site 102 (for example, data protection appliance 108) generates a replica or image of data written to storage 110. At block 306, production site 102 (e.g., DPA 108) generates a hash value of the replica generated at block 304. See at least Col 7:41-60)
incorporating the hash value representing the usage information into a block of data associated with a personal blockchain.
sending the block of data via the Internet to a cloud-based blockchain service that generates a data record in a blockchain data layer documenting the […] specified by the blockchain command for the blockchain recordation. (At block 308, the replica is sent to cloud replication site 122. in some embodiments, production site 102 may also send the hash value generated at block 306 to cloud replication site 122. See at least Col 7:41-60)
Maguire teaches a system of user selecting short messages from message storage and saving and indexing the selected messages. Baruch teaches a system using blockchain to replica data from local blockchain to a cloud blockchain. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Maguire with the technique of using blockchain as data storage and replica the data to a cloud blockchain as disclosed by Baruch to improve data security.
Claim 17, a memory device with the same scope as claim 8, is rejected.
With respect of claim 9:
Baruch further teaches wherein the operations further comprise sending a service request comprising the block of data and specifying the cloud-based blockchain service. (The replica is provided to a cloud backup provider. The hash value associated with the generated replica is provided to a blockchain in communication with the production site and the cloud backup provider. The blockchain may be employed to verify the replica. See at least Col 1:41-45, Col 8:10-27, Fig. 4)
With respect of claim 10:
Baruch further teaches wherein the operations further comprise associating the cloud-based blockchain service to a device identifier that uniquely identifies the system. (Each block may 
With respect of claim 11:
Maguire further teaches wherein the operations further comprise associating the cloud-based blockchain service to a user identifier that uniquely identifies a user associated with the system. (For example, in FIG. 2 the current electronic message 22 includes the outside address, "From: 888 7342." The select messages 24 were preferably identified from among the stored electronic messages 36 because they each include the matching outside address "888 7342" as either their sender address 40 or receiver address 42. See at least Col 3:15-21). 
With respect of claim 12:
Baruch further teaches wherein the operations further comprise associating the data record in the blockchain data layer to a device identifier that uniquely identifies the system. (Each block may include a hash value (e.g., hash value 204′) and at least one identifier associated with the hash value, for example source identifier 212 and target identifier 214. As will be described in greater detail, source identifier 212 may be a public key value or other unique identifier associated with production site 102′, and target identifier 214 may be a public key value or other unique identifier associated with cloud replication site 122′. See at least Col 6:20-27)
With respect of claim 13:
Maguire further teaches wherein the operations further comprise associating the data record in the blockchain data layer to a user identifier that uniquely identifies a user associated with the system. (For example, in FIG. 2 the current electronic message 22 includes the outside address, "From: 888 7342." The select messages 24 were preferably identified from among the stored electronic messages 36 because they each include the matching outside address "888 7342" as either their sender address 40 or receiver address 42. See at least Col 3:15-21). 
Claim 14-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maguire (US 7028263 B2; hereinafter, "Maguire"), and further in view of Baruch et al. (US 10628268 B1; hereinafter, "Baruch") and Chen, Zhixong, and Yixuan Zhu. ("Personal Archive Service System using Blockchain Technology: Case Study, Promising and Challenging." AI & Mobile Services (AIMS), 2017 IEEE International Conference on. IEEE, 2017; hereinafter, "Chen").
With respect of claim 14 and 18:
Maguire in view of Baruch does not teach wherein the operations further comprise transacting a cryptocoinage via the Internet in response to the sending the block of data to the cloud-based blockchain service. However, Chen teaches wherein the operations further comprise transacting a cryptocoinage via the Internet in response to the sending the block of data to the cloud-based blockchain service. (In reality, communication between the subject and the certifier is more complicated than it is illustrated. It may ask for more evidences and specific information related to the PDA. It may ask for a proof of payment for the service before issuing the certificate. The certifier also sends the certificate to other nodes its the consortium blockchain 
Chen discloses a personal archive service system using blockchain. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Maguire in view of Baruch with the feature of making payment as disclosed by Chen to improve the system functionality.
Claim 18, a memory device with the same scope as claim 14, is rejected.
With respect of claim 15 and 19:
Chen further teaches wherein the operations further comprise generating a cryptographic proof based on the cloud-based blockchain service. (It may ask for a proof of payment for the service before issuing the certificate. The certifier also sends the certificate to other nodes in the consortium blockchain network. The certificate includes information like the certifier digital signature with a unique number, a public key for the PDA, etc. can be viewed by other participants. Any node received the certificate will do the verification. It broadcast its verification to other nodes. The certificate will be recorded in the global ledger by a delegated stake". See at least Sec. IV). 
Claim 19, a memory device with the same scope as claim 15, is rejected.
With respect of claim 16 and 20:
Chen further teaches wherein the operations further comprise integrating the cryptographic proof in a public blockchain that documents the cloud-based blockchain service. (It may ask for a proof of payment for the service before issuing the certificate. The certifier also sends the certificate to other nodes in the consortium blockchain network. The certificate includes 
Claim 19, a memory device with the same scope as claim 15, is rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685